DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-10 are rejected under 35 U.S.C. 102(1) as being anticipated by Shirai et al. (US PGP 2017/0371256).
Shirai teaches a toner comprising a binder resin, a release agent and a crystalline polyester (Abstract).  The toner is further taught to have an exothermic peak top temperature of 50 to 80 °C, preferably 60 to 75 °C ([0038]).  Additionally the release agent is taught to comprise a hydrocarbon wax and an aliphatic acid ester wax having 30 to 72 carbon atoms ([0037] and [0152-160]).  The binder resin is taught to be a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US PGP 2015/0309431) in view of JP 2018-087901.
Katsumata teaches a toner comprising an amorphous polyester, a crystalline polyester and an ester wax comprising multiple ester compounds each having a carbon number between 32 and 54 (Abstract).  Table 1 shows the use of many ester compounds having carbon numbers greater than 45 and less than 71 (see Table 1 [0122]).  Table 4 shows that these ester waxes are used in conjunction with a crystalline polyester in inventive toners (see Table 4 [0634]).  Katsumata further teaches that the ester wax is formed from a fatty acid component having 24 to 28 carbon atoms and an aliphatic alcohol component having 24 to 28 carbon atoms ([0122-136] and Table 1).  Ester wax B has a melting point of 75 °C (Table 1).  Katsumata does not, however, teach the top temperature of an exothermic peak as measured by a differential scanning calorimetry.
JP ‘901teaches that a toner with good low-temperature fixing ability and good print blocking and bending resistance at the time of discharge may be obtained by setting a temperature of an exothermic peak top within a range of 60 to 85 °C and by setting a half-width value of the exothermic peak at 7 °C or less ([0007-8]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US PGP 2015/0309431) in view of JP 2018-087901 as applied to claims 1-2, 4-8 and 10 above, and further in view of Shirai et al. (US PGP 2017/0371256).
The complete discussions of Katsumata, Shirai and JP ‘901 above are included herein.  Katsumata does not, however, include the addition of a second wax.
Shirai teaches a toner comprising a releasing agent that contains both a hydrocarbon wax and an aliphatic acid ester wax having 30 to 72 carbon atoms.  By this, it is taught to be easy to achieve a desired crystallization temperature and improve low-temperature fixability ([0174]).  Shirai does not teach a suitable ratio range between the hydrocarbon wax and the ester wax, however in embodiments the ratio of ester wax to hydrocarbon wax is taught to be between 85/15 to 95/5 and therefore the hydrocarbon wax is understood to be present in an amount of between 5 and 15% of the total wax (see Table 4).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the toner of Katsumata with the thermal properties taught by JP ‘901 such as setting the temperature of the exothermic peak top to a value within 60 to 85 °C .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of Sugama et al. (US PGP 2018/0081288).
The complete discussion of Shirai above is included herein.  However, Shirai does not teach a suitable melting point for the ester wax.
Sugama teaches a toner comprising a releasing agent comprising an ester wax and further teaches that the releasing agent have a melting point of from 65 to 90 C (Abstract).  Sugama further teaches that the melting point of the ester wax greatly affects the toners ability to suppress the occurrence of image noise (fog) and improve the document offset resistance while maintaining sufficient low temperature fixability and hot offset resistance ([0011-12] and [0359]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the ester wax taught by Shirai with a melting point within the range taught by Sugama.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of JP 2018-087901.
The complete discussion of Shirai above is included herein.  However, Shirai does not teach a suitable half-width of an exothermic peak. 
JP ‘901teaches that a toner with good low-temperature fixing ability and good print blocking and bending resistance at the time of discharge may be obtained by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	07/12/2021